Citation Nr: 0829738	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  99-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Friends of the Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The Board denied this issue in 
an August 2001 decision which the appellant then appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  The CAVC remanded the case back to the Board in a 
May 2004 decision which was affirmed by the United States 
Court of Appeals, Federal Circuit in a March 2008 decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has not received proper notification of the 
elements necessary to substantiate her claim or of VA's 
duties to assist in substantiating her claim.  As such, this 
case is remanded for proper notice to be issued to the 
appellant prior to adjudication by the Board.  Such notice 
must include informing the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim and of the information and evidence that VA will seek 
to provide and that which the appellant is expected to 
provide.  In addition, the appellant must be asked to provide 
any evidence in her possession that pertains to the claim.  
Specifically, the appellant must be notified that in order to 
determine basic eligibility to VA benefits, evidence of 
service, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original certificate of 
Discharge, may be submitted by a claimant and accepted as 
proof of service without verification from the appropriate 
service department if the evidence is a) a document issued by 
the service department, b) contains needed information as to 
length, time, and character of service, and c) is genuine and 
contains accurate information in VA's opinion.

As this is a claim to reopen a claim that was previously 
denied by the RO in a final rating decision dated in 
September 1964, the appellant must also be notified of the 
standard evidence to qualify as new and material evidence.  
The proper standard in this case is the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.  Therefore, 
the appellant needs to be notified that new and material 
evidence which would warrant reopening her claim is 
"evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In 
addition, the appellant needs notification of the reason for 
the previous and final denial of her claim in September 1964, 
that the veteran's service had not been confirmed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Issue the appellant a letter notifying 
her of the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, and the 
information and evidence which the 
appellant is expected to provide.  In 
addition, the appellant must be 
specifically asked to provide any evidence 
in her possession that pertains to the 
claim.  Specifically, the appellant must 
be notified that in order to determine 
basic eligibility to VA benefits, evidence 
of service, such as a DD Form 214, 
Certificate of Release or Discharge from 
Active Duty, or original certificate of 
Discharge, may be submitted by a claimant 
and accepted as proof of service without 
verification from the appropriate service 
department if the evidence is a) a 
document issued by the service department, 
b) contains needed information as to 
length, time, and character of service, 
and c) is genuine and contains accurate 
information in VA's opinion.  The 
appellant must also be given notice of 
what constitutes new and material evidence 
as per the standard in effect at the time 
of her initial claim, evidence not 
previously submitted which bears directly 
and substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with the evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim, as 
well as the reason for the previous and 
final denial of her claim.

2.  After allowing an appropriate period 
for the appellant's response to the above-
mentioned letter, readjudicate the claim 
on appeal and if it remains denied, issue 
her a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

